COMBS, Justice,
dissenting.
I respectfully dissent, and would grant the writ. Without an opportunity to review the requested peer review records, it is very unlikely that this litigant would be able to survive a motion for directed verdict. What good is a remedy if there is no way to enforce it? This litigant is entitled to examine these records to determine what the reviewing staff had to say about the quality of medical services provided her, and who provided them. The prejudice to her in denying discovery far outweighs any disadvantage that the medical staff may suffer from disclosure. All the plaintiff wants to see is what the doctors candidly said about the treatment she received. In other words, all she wants is the truth. I see no reason why it should be denied her.